Citation Nr: 0008736	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for varicose veins of the 
right leg, claimed as secondary to service-connected varicose 
veins of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1955 to 
February 1958.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefit sought.  The veteran filed 
a timely appeal, and the case has been referred to the Board 
of Veterans' Appeals (Board).  The Board notes that the 
veteran also filed a timely Notice of Disagreement regarding 
the issue of entitlement to an evaluation in excess of 10 
percent for varicose veins of the left leg.  Despite the 
veteran's obvious intention to appeal the RO's denial of that 
benefit, the RO has thus far failed to issue a Statement of 
the Case addressing the issue of entitlement to an evaluation 
in excess of 10 percent for varicose veins of the left leg.  
Therefore, that issue will be addressed in the Remand portion 
of this decision.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  


FINDING OF FACT

There is no medical evidence of a nexus or link between the 
veteran's diagnosed varicose veins of the right leg and his 
service-connected varicose veins of the left leg, or with any 
incident of his active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for varicose veins 
of the right leg, claimed as secondary to service-connected 
varicose veins of the left leg is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In addition, service connection may be 
granted for a disability shown to be proximately due to or 
the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310 (1999).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disability that was either 
caused or aggravated by a service-connected disorder.  See 
generally Allen v. Brown, 7 Vet. App. 439 (1995).  

The threshold question which must be answered is whether the 
veteran has submitted a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of [5107]."  
Murphy v. Derwinski, 1 Vet. App. 240, 243 (1990).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  In cases of secondary service 
connection, medical evidence is also required to establish a 
link between the claimed disability and the service-connected 
disability.  See Jones v. Brown, 7 Vet. App. 134 (1994) 
(claim for secondary service connection for glaucoma is not 
well grounded where the only evidence in support of the claim 
is appellant's unsupported lay testimony).  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Competent medical evidence is also required to satisfy the 
medical etiology or medical diagnosis issues in secondary 
service connection claims.  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996).  Alternatively, a claim may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

In the present case, service connection for varicose veins of 
the left leg was granted by a rating decision of May 1969, 
and a 10 percent evaluation was assigned, effective from 
January 20, 1969.  In December 1997, a claim was received 
from the veteran for entitlement to service connection for 
varicose veins of the right leg, which he contended were due 
to the service-connected varicose veins of the left leg.  
Service connection for varicose veins of the right leg, 
claimed as secondary to service-connected varicose veins of 
the left leg, was denied by a March 1998 rating decision, and 
this appeal followed.  

The veteran's service medical records show that the veteran 
experienced varicose veins in his left calf during service, 
but are otherwise completely negative for any indication of 
varicose veins of the right leg.  Likewise, the report of a 
VA rating examination dated in March 1969, dated more than 
ten years after the veteran's discharge from service shows 
varicose veins on the veteran's left calf, and also shows 
that his right leg was characterized as "normal."  No 
varicosities were noted on the right.  VA clinical treatment 
records dated in October and November 1981 show that the 
veteran had undergone vein stripping in both his left and 
right legs.  His varicose veins were noted to have been of 
several years' duration, but no opinion suggested that the 
varicose veins in his right leg were incurred as secondary to 
the varicose veins in the left leg, or were otherwise 
incurred in service.  

In support of his claim, the veteran submitted VA clinical 
treatment records dating from January 1981 through October 
1998.  These records show that the veteran was seen for 
complaints associated with his bilateral varicose veins.  
However, no opinion suggesting a link between the diagnosed 
varicose veins in his right leg and the service-connected 
varicose veins in the left leg was offered.  Further, no 
opinion or other indication of a nexus between the veteran's 
varicose veins of the right leg and any incident of active 
service was offered.  

The veteran underwent a VA rating examination in March 1998.  
The report of that examination shows that he had recurrent 
bilateral varicose veins following a vein stripping in 1981.  
However, aside from diagnosing the veteran with bilateral 
varicose veins in his legs, the examiner did not offer an 
opinion with respect to the etiology of the varicose veins in 
the veteran's right leg.  

The Board has reviewed this evidence, and concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for varicose veins in the right leg, 
claimed as secondary to service-connected varicose veins in 
the left leg.  The Board recognizes that the veteran has been 
diagnosed with varicose veins in his right leg, and that 
service connection was granted for varicose veins in his left 
leg.  However, there is no medical evidence that varicose 
veins in the right leg were incurred in service, as reflected 
in the service medical records, and no indication of 
varicosities in the right leg until October 1981.  

The medical treatment records and the report of the March 
1998 VA rating examination merely note the presence of 
varicose veins in the right leg.  The medical evidence of 
record does not contain any medical opinion that the 
veteran's varicose veins of the right leg were incurred as a 
result of the service-connected varicose veins of the left 
leg.  Moreover, there is no opinion or other evidence to 
suggest that the veteran's varicose veins in the left leg 
were incurred in service on a direct basis.  Absent medical 
evidence of a nexus or link between the veteran's varicose 
veins of the right leg and the service-connected varicose 
veins of the left leg, or any other incident of service, the 
veteran's claim must be denied as not well grounded.  

In addition, lay statements by the veteran that his varicose 
veins of the right leg were incurred as a result of the 
service-connected varicose veins of the left leg do not 
constitute medical evidence.  As a lay person, lacking in 
medical training or expertise, the veteran not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  What is missing 
in this case is a medical opinion, supported by medical 
evidence and a plausible rationale, that the veteran's 
diagnosed varicose veins in his right leg were incurred as a 
result of his service-connected varicose veins in the left 
leg.  Absent such an opinion, his claim is not well grounded.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for varicose veins of the right leg, claimed as 
secondary to service-connected varicose veins of the left 
leg.  The Board has not been made aware of any additional 
relevant evidence which is available which could serve to 
well ground the veteran's claim.  In the absence of a well-
grounded claim, the VA has no duty to assist the veteran in 
the development of evidence with respect to this claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 5 Vet. App. 136, 140 (1994).  The Board also views its 
decision as sufficient to inform the veteran of the evidence 
necessary to complete a well-grounded claim for service 
connection for varicose veins of the right leg, claimed as 
secondary to service-connected varicose veins of the left 
leg.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for varicose veins of the right leg, 
claimed as secondary to varicose veins of the left leg, is 
denied.  


REMAND

With respect to the issue involving entitlement to an 
evaluation in excess of 10 percent for varicose veins of the 
left leg, the Board notes that this claim was denied by a 
March 1998 rating decision.  The veteran continued to submit 
evidence in connection with that claim, and his claim was 
again denied by two subsequent rating decisions, also dated 
in March 1998.  In March 1998, the veteran submitted a Notice 
of Disagreement regarding the RO's denial of his claim for an 
increased rating.  A Statement of the Case, issued in June 
1998, only addressed the issue of service connection 
discussed above, but did not address the issue of an 
increased evaluation.  In any event, the veteran submitted a 
VA Form 9, indicating his desire to appeal the RO's denial of 
his claim for an increased rating for his varicose veins of 
the left leg.  He also submitted additional medical evidence, 
and his claim was again denied by a rating decision of August 
1999.  However, to date, no Statement of the Case regarding 
the issue of entitlement to an evaluation in excess of 10 
percent for varicose veins of the left leg has been issued by 
the RO.  

The Board observes that where a timely Notice of Disagreement 
has been submitted, the veteran is entitled to a Statement of 
the Case.  See 38 C.F.R. § 19.26 (1999).  The failure of the 
RO to issue a Statement of the Case is a procedural defect 
which now requires a remand.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); see also 38 C.F.R. § 19.9 (1999) (stipulating that, 
if a correlation of a procedural defect is essential to a 
proper appellate decision, the Board shall remand the case to 
the agency of original jurisdiction, and specify the action 
to be undertaken) (emphasis added).  This issue must 
therefore be referred back to the RO for appropriate 
development, as indicated above.  

Accordingly, in order to afford the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore, the case is REMANDED for the following 
action:  

The RO is requested to issue a Statement 
of the Case with respect to the issue of 
entitlement to an evaluation in excess of 
10 percent for varicose veins of the left 
leg.  The veteran and his representative 
should be clearly advised of the need to 
file a timely Substantive Appeal if the 
veteran wishes to complete an appeal of 
that issue.  

The purpose of this REMAND is to afford the veteran due 
process of law, and to comply with the holding of the United 
States Court of Appeals for Veterans Claims in Manlincon, 
supra.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 


